Citation Nr: 0521689	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945 and from June 1951 to August 1953.  He was a 
combat veteran of both World War II and the Korean Conflict.

The veteran died in March 2001.  The appellant, who is the 
veteran's widow, has appealed a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied service connection for 
the cause of the veteran's death.  

In July 2003, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional medical evidence could 
be obtained.  This was accomplished, and in June 2005 the RO 
issued a supplemental statement of the case (SSOC) which 
continued to deny the claim.  The case has been returned to 
the Board for further appellate proceedings.    


FINDINGS OF FACT

1.  The veteran died in March 2001 at the age of 79.  The 
cause of death was cardiopulmonary arrest due to acute 
myocardial infarction.

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: bipolar 
disorder (previously diagnosed as paranoid schizophrenia), 
evaluated as 50 percent disabling; and malaria, residuals of 
a fungus infection of the feet, and axillary adenitis, all 
evaluated as noncompensably disabling.  A combined 50 percent 
disability rating was assigned.

3.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
service-connected disabilities and his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal is seeking entitlement to service connection for 
the cause of the veteran death.  She contends, in substance, 
that the veteran's service-connected psychiatric disability 
caused stress which led to his demise from heart disease.  In 
the alternative, she contends that psychotropic medications 
prescribed for the service-connected disability caused or 
contributed to the veteran's fatal heart disease.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in claimant's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  

The appellant was generally notified in a March 2002 
statement of the case (SOC) and in the June 2005 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence, and of the particular deficiencies in 
the evidence with respect to her claim.  More significantly, 
the appellant was notified by letter from the RO dated 
January 2, 2002 of the requirements for service connection 
for the cause of the veteran's death.  She was informed, in 
general, that in order for VA death benefits to be awarded 
the evidence must show: the cause of death; an injury, 
disease or other event in service; and a relationship between 
the cause of death and the injury, disease or event in 
service.  Particulars followed.  See the January 2, 2002 VCAA 
letter, page 1.  In addition, after the Board's July 2003 
remand, another VCAA letter was sent to the appellant in 
December 2003, specifically indicating what had been done by 
VA and what additionally was required of her.    

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide and of the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The January 2002 VCAA letter from the RO informed the 
appellant that it was VA's responsibility to obtain VA 
medical records.  The December 9, 2003 VCAA letter contained 
a more detailed statement, indicating that VA was responsible 
for obtaining relevant records from any Federal agency.  See 
the December 9, 2003 VCAA letter, page 3.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The December 2003 VCAA letter informed the appellant that she 
was to provide enough information so that VA could locate 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The appellant 
was specifically instructed as follows: "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  See the December 9, 2003 VCAA letter, page 3 
[emphasis added].  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2002 VCAA letter read in 
pertinent part as follows: "tell us about any additional 
information or evidence that you want us to try to get for 
you."  See the January 2, 2002 letter, page 2.  This clearly 
complies with the requirements of 38 C.F.R. § 3.159(b).

The Board additionally notes that even though the January 2, 
2002 letter requested a response within 60 days, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The appellant's claim was initially adjudicated by the RO in 
May 2001, prior to her being furnished the first VCAA letter 
in January 2002.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board notes, however, that following VCAA notice 
compliance action in January 2002 and in December 2003, the 
claim was readjudicated in June 2005, after the appellant was 
provided the opportunity to present evidence and argument in 
support of her claim.  Thus, any VCAA notice deficiencies 
have been rectified, and there is no prejudice to the 
appellant in proceeding to adjudicate her claim.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the appellant was 
accorded ample opportunity to respond to VCAA notice.  The 
appellant herself has pointed to no prejudice resulting from 
the timing of the notice.
 
In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this appeal has been identified and 
obtained.  The evidence of record includes service medical 
records and VA medical treatment records.  A medical nexus 
opinion was obtained and associated with the claims folder in 
May 2005.  That opinion will be discussed below.  

The Board remanded this case in July 2003 because evidence of 
record suggested that the veteran may have been hospitalized 
at the VA Medical Center in Poplar Bluffs, Missouri at 
various times.  The RO was instructed to attempt to locate 
those records.  Treatment records from the Poplar Bluffs VAMC 
for the years 1993 to 2000 were associated with the claims 
folder.  The appellant has indicated that she has no further 
evidence to submit.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of her claim.  In her 
April 2002 VA Form 9, she specifically indicated that she did 
not desire a hearing before a Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).



Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2004).

Factual background

As was noted in the Introduction, the veteran served in 
combat during both World War II and the Korean Conflict.  His 
service medical records are pertinently negative for any 
cardiovascular disease.  His second period of service ended 
in August 1953.  In March 1954, he was hospitalized at a VA 
facility, followed by hospitalizations in April and again in 
May 1954.  The diagnosis was paranoid schizophrenia.  Service 
connection for schizophrenia was granted in a June 1954 RO 
decision.  Subsequent medical records document ongoing mental 
problems.   

Cardiovascular disease was initially diagnosed in 1985.  The 
veteran died in March 2001 at the age of 79.  The cause of 
death was cardiopulmonary arrest due to acute myocardial 
infarction.

At the time of the veteran's death, service connection was in 
effect for the following disabilities: bipolar disorder 
(previously diagnosed as paranoid schizophrenia), evaluated 
as 50 percent disabling; and malaria, residuals of a fungus 
infection of the feet, and axillary adenitis, all evaluated 
as noncompensably disabling.  A combined 50 percent 
disability rating was assigned.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that his 
service-connected psychiatric disability, or medications 
prescribed therefor, somehow caused or contributed to the 
cause of the veteran's death.  

At the outset of its discussion, the Board observes that the 
appellant has not contended, nor does the evidence of record 
in any way suggest, that the veteran's death is directly 
related to his service half a century earlier.  Rather, she 
contends that the veteran's service-connected psychiatric 
disorder was responsible for his death.

Furthermore, there is nothing in the record which suggests, 
nor does the appellant contend, that the veteran's service-
connected malaria, residuals of a fungus infection of the 
feet, and axillary adenitis are in any way responsible for 
his death.  Accordingly, the focus of the Board's decision 
will be on the service-connected psychiatric disability. 

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, element 
(1) is obviously met.  In addition, element (2) is satisfied.  
The crucial matter is element (3), medical nexus.

The death certificate does not refer to the veteran's 
psychiatric disability.  Moreover, a thorough review of the 
medical treatment records does not indicate that 
any health care provider during the veteran's lifetime made 
any connection between the veteran's psychiatric disorder and 
his heart disease.  This is significant evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

With respect to the appellant's contention that medication 
prescribed for the veteran's psychiatric disability was 
somehow implicated in his death, the question was referred by 
the RO to a VA medical professional, O.R., FNP.  O.R. 
reviewed the medical records and ascertained that at the time 
of his death the veteran had been prescribed Zoloft.  O.R. 
noted that the veteran had long-standing cardiovascular 
problems before being started on Zoloft.  O.R. further 
observed that the veteran had a number of physical 
disabilities which could cause heart disease, including 
diabetes mellitus, chronic obstructive pulmonary disease, 
hypertension, obesity and hyperlipidemia.  O.R. concluded 
that it was unlikely that either the veteran's service-
connected psychiatric disability, or medication prescribed 
therefor, was a factor in the veteran's death.   

There is no competent medical evidence to the contrary.  The 
only evidence in the appellant's favor is her own statements 
to the effect that she believes that the veteran's 
psychiatric disability somehow caused his death.  It is now 
well established, however, that as a lay person without 
medical training she is not competent to opine on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
statements are accordingly entitled to no weight of probative 
value.

As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
crucial medical nexus evidence.  She has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that the 
veteran's service-connected psychiatric disability caused or 
contributed to the cause of his death.  There is competent 
medical evidence to the contrary.  A preponderance of the 
evidence is therefore against the claim.  Element (3) has not 
been met, and the appellant's claim fails on that basis.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


